UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                         -X


J & J SPORTS PRODUCTIONS,INC.
                                                                     MEMORANDUM & ORDER

                              Plaintiff,                              18-CV-5087(NGG)(SMG)
               -against-

JAGNARINE BOODRAM,individually and d/b/a
INSOMNIA LOUNGE,and INSOMNIA BAR &
LOUNGE,INC., an unknown business entity d/b/a
INSOMNIA LOUNGE,

                              Defendants.
                                                          X
NICHOLAS G. GARAUFIS,United States District Judge.

       Plaintiff J & J Sports Productions, Inc., initiated this action on September 10, 2018,

asserting claims under Sections 553 and 605 ofthe Communications Act of 1934(the "Act"),

codified at 47 U.S.C, §§ 553,605, against Defendants Jagnarine Boodram ("Boodram")and

Insomnia Bar and Lounge,Inc.("Insomnia"). (Compl.(Dkt. 1).) Defendants have not appeared

in this action and have failed to answer or otherwise respond to the complaint. Before the court

is Plaintiffs motion for defaultjudgment(Mot. for Default J.("Mot.")(Dkt. 9)), which the

undersigned referred to Magistrate Judge Steven M. Gold for a report and recommendation

("R&R"). (Jan. 24,2019 Order Referring Mot.) On June 24,2019, Judge Gold issued an R&R

in which he recommended that the court deny Plaintiffs motion. (See R&R(Dkt. 12).)

       Plaintiff timely objected to the R&R,arguing that the court should reject Judge Gold's

recommendation that the court deny its motion. (See PI. Objs.(Dkt. 14).) Alternatively,

Plaintiffrequests leave to amend its complaint. (Id) Defendants have not responded to

Plaintiffs objections and the time to do so has passed. For the following reasons, the court

OVERRULES Plaintiffs objections, ADOPTS IN FULL the R&R,and DENIES Plaintiffs


                                                1
motion for defaultjudgment. Additionally, Plaintiffs request to amend its complaint is

GRANTED.


I.      BACKGROUND


        A.     Factual Allegations

        Because Defendants have defaulted, the court "is required to accept all of[Plaintiffs]

factual allegations as true and draw all reasonable inferences in [Plaintiffs] favor." Finkel v.

Romanowicz. 577 F.3d 79, 84(2d Cir. 2009): see also Bricklavers & Allied Craftworkers Local

2 V. Moulton Masonrv & Constr.. LLC.779 F.3d 182,187-88(2d Cir. 2015).

       Plaintiff entered into a closed-circuit license agreement whereby Plaintiff received

exclusive rights to distribute the September 12, 2015 WBA/WBC World Welterweight

Championship Fight Program between Floyd Mayweather, Jr., and Andre Berto, including

undercard bouts and fight commentary (collectively, the "Program"). (Compl. H 16.) Plaintiff

entered into sublicense agreements with various entities throughout North America, granting

those entities the limited right to publicly exhibit the Program in their commercial establishment.

041117.)

       Defendant Boodram is the person listed as the principle ofInsomnia and has a legal

obligation to supervise the activities ofInsomnia. (Id    7-10.) Defendants,"either through

direct action or through actions of employees or agents directly imputable to Defendants...,did

unlawfully intercept, receive, publish, divulge, display, and/or exhibit the Program at the time of

its transmission at their commercial establishment." (Id 119.)

       B.      Procedural History

       Plaintifffiled its complaint in this court on September 10,2018(Compl.), and service

was properly executed on each defendant(Summons(Dkt. 5); Summons(Dkt. 6)). Defendants
failed to appear or answer. On December 12, 2018,the Clerk of Court entered a certificate of

default pursuant to Rule 55(a) ofthe Federal Rules of Civil Procedure. (Clerk's Entry of Default

(Dkt. 8).) Plaintiff moved for defaultjudgment on January 24, 2019, seeking an order of default

judgment awarding statutory damages, enhanced damages, and litigation costs (inclusive of

attorney's fees). (See Mot.; Mem.in Supp. of Mot.("Mem.")(Dkt. 9-1).) The court referred

Plaintiff's motion to Judge Gold for an R&R. (Jan. 24,2019 Order Referring Mot.)

        On June 24,2019, Judge Gold issued an R&R recommending that the court deny

Plaintiffs motion. (See R&R.) Judge Gold found that Plaintifffailed to allege that the Program

"was broadcast through radio, satellite, or cable transmissions, much less specify which ofthese

was the means of broadcast," and thus failed to plead an essential element ofits claims under the

Act. (R&R at 3-4.)

       Plaintifftimely objected to the R&R. (See PI. Objs.) First, Plaintiff argues that an

allegation ofa satellite broadcast is reasonably inferred from the complaint.(Id at 2-3.) Second,

Plaintiff argues that evidence submitted in support oftheir motion establishes an interstate

satellite broadcast.(Id at 3-5). Finally, Plaintiffrequests that, should the court agree with Judge

Gold, it grant Plaintiffleave to amend its complaint.(Id at 5-6).

n.     LEGAL STANDARD


       In reviewing an R&R from a magistrate judge regarding a dispositive motion, the district

court"may adopt those portions ofthe Report to which no objections have been made and which

are not facially erroneous." Romero v. Bestcare Inc.. No. 15-CV-7397(JS), 2017 WL 1180518,

at *2(E.D.N.Y. Mar. 29,2017)(internal citation omitted); s^ Impala v. U.S. Dep't of Justice.

670 F. App'x 32, 32(2d Cir. 2016)(summary order)("[Fjailure to object timely to a magistrate's,

report operates as a waiver of any further judicial review ofthe magistrate's decision ...."
(internal citation omitted)); Gesualdi v. Mack Excavation & Trailer Serv.. Inc.. No.09-CV-2502

(KAM),2010 WL 985294, at *1 (E.D.N.Y. Mar. 15, 2010)("Where no objection to the[R&R]

has been filed, the district court need only satisfy itselfthat there is no clear error on the face of

the record."(internal quotation marks and citation omitted)). "A decision is 'clearly erroneous'

when the Court is,'upon review of the entire record, left with the definite and firm conviction

that a mistake has been committed.'" DiPilato v. 7-Eleven. Inc.. 662 F. Supp. 2d 333,339-40

(S.D.N.Y. 2009)(quoting United States v. Snow,462 F.3d 55,72(2d Cir. 2006)(alterations

adopted)).

       The district court must review de novo "those portions ofthe report...to which

objection is made." 28 U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). To obtam de novo

review, an objecting party "must point out the specific portions ofthe[R&R]" to which it

objects. Sleepv's LLC v. Select Comfort Wholesale Corp.. 222 F. Supp. 3d 169,174(E.D.N.Y.

2016); see also Fed. R. Civ. P. 72(b)(2)("[A] party may serve and file specific written objections

to the [R&R]."). If a party "makes only conclusory or general objections, or simply reiterates his

original arguments,the Court reviews the[R&R]only for clear error." Pall Corp. v. Entegris.

Inc.. 249 F.R.D. 48, 51 (E.D.N.Y. 2008)(citations omitted); see also Mario v. P & C Food Mkts..

Inc.. 313 F.3d 758, 766(2d Cir. 2002)(holding that plaintiffs objection to an R&R was "not

specific enough" to "constitute an adequate objection under ... Fed. R. Civ. P. 72(b)").

III.   APPLICATION


       Plaintiff asserts claims under 47 U.S.C. §§ 605 and 553. Section 605 provides that "[n]o

person not being authorized by the sender shall intercept any radio communication and divulge

or publish the existence, contents, substance, purport, effect, or meaning of such intercepted

communication to any person." 47 U.S.C. § 605(a). The Second Circuit has applied § 605 to the
theft of satellite communications.      Cmtv. Television Svs.. Inc. v. Caruso, 284 F.3d 430,435

(2d Cir. 2002). Section 553 provides that "[n]o person shall intercept or receive or assist in

intercepting or receiving any communications service offered over a cable system, unless

specifically authorized to do so by a cable operator or as may otherwise be specifically

authorized by law." 47 U.S.C. § 553(a)(1).

        The court agrees with Judge Gold that a plaintiff asserting a claim under § 605 or § 553

"must allege specifically what type ofcommunication signal the defendant intercepted or used

without authorization: radio, satellite, or cable."(R&R at 3); see also J & J Snorts Prods.. Inc. v.

Abdelraouf. No. 18-CV-2547(ARR),2019 WL 457719, at *4(E.D.N.Y. Feb. 5, 2019); J&J

Snorts Prods.. Inc. v. Paucar. No. 17-CV-05358(RJD)(VMS),2018 WL 4501057, at *5-6

(E.D.N.Y. July 16, 2018), adopted bv 2018 WL 4494874(E.D.N.Y. Sept. 19, 2018); J&J Snorts

Prods. Inc. v. Ferreiras. 15-CV-6546,2018 WL 6168557, at *6, *9(E.D.N.Y. Nov. 20, 2018).

Here,Plaintiff did not allege in its complaint the specific type of signal intercepted and used by

Defendants. This omission is fatal to Plaintiffs motion.


       In its objections. Plaintiff directs the court to an aged Third Circuit opinion finding that

an allegation of a statutory violation sufficiently establishes the necessary elements under "the

federal practice of notice pleading." (PI. Objs. at 3); Miller v. Am. Tel. & Tel. Co.. 507 F.2d

759, 763(3d Cir. 1974)(citing Conlev v. Gibson. 355 U.S. 41,47-48 (1957)). Somewhat more

recently, however, the Supreme Court abrogated Conlev and redefined the federal practice of

notice pleading. See generallv Bell Atl. Com,v. Twomblv.550 U.S. 544, 555(2007); see also

Ashcroft V. Iqbal. 556 U.S. 662,678(2009)(holding "[t]hreadbare recitals ofthe elements of a

cause of action, supported by mere conclusory statements, do not suffice" to state a claim for

relief). Here,Plaintiffs failure to allege the type of signal Defendants intercepted means that it
does not even make a "threadbare recital[] of the elements" of a claim under § 605 or § 553,let
                                                                                                 t


alone establish Defendants' liability as a matter oflaw.

        Plaintiffs second argument is similarly unpersuasive. Plaintiff attempts to remedy the

defects in its complaint by pointing to an affidavit submitted in support ofits motion for default

judgment.(PI. Objs. at 3-4). In another case in this district brought by Plaintiff, the court found

the same argument to be "plainly contradicted by black-letter law." Abdelraouf. 2019 WL

457719, at *4. This court agrees. To prevail on a motion for defaultjudgment,"the factual

allegations in the complaint must themselves be sufficient to establish a right to relief." United

States V. Thomas. No. 18-CV-l 104(PKC),2019 WL 121678, at *4(E.D.N.Y. Jan. 7, 2019);^

also Citv of New York v. Mickalis Pawn Shop. LLC.645 F.3d 114,137(2d Cir. 2011)("[Pjrior

to entering defaultjudgment, a district court is 'required to determine whether the plaintiffs

allegations establish the defendant's liability as a matter oflaw.'" (quoting FinkeL 577 F.3d at

84)(alterations adopted))).

       Here, as explained above, the factual allegations in the complaint do not establish

Defendants' liability as a matter oflaw. Therefore, Plaintiff is not entitled to defaultjudgment.

IV.    PLAINTIFF'S REQUEST TO AMEND COMPLAINT

       Plaintiff requests that it be allowed to amend its complaint should the court adopt the

R&R. Under Federal Rule of Civil Procedure 15(a)(2), leave to amend should be given "freely .

.. when justice so requires." Id.: see also Ruffolo v. Opnenheimer & Co.. 987 F.2d 129,131 (2d

Cir.1993). It is a longstanding principle of American jurisprudence that "[i]f the underlying facts

or circumstances relied upon by a plaintiff may be a proper subject ofrelief, he ought to be

afforded an opportunity to test his claim on the merits." Foman v. Davis. 371 U.S. 178,182
(1962). Because the court finds that the facts underlying Plaintiff's complaint"may be a proper

subject ofrelief," id,the court grants Plaintiffs request for leave to amend its complaint.

V.     CONCLUSION


       For the reasons explained above, the court OVERRULES Plaintiffs objections,

ADOPTS IN FULL the R&R(Dkt. 12), and DENIES Plaintiffs motion for defaultjudgment

(Dkt. 9). Plaintiffs request to amend its complaint is GRANTED and Plaintiff is DIRECTED to

file an amended complaint within seven days ofthe date ofthis order.



       SO ORDERED.
                                                                     s/Nicholas G. Garaufis

Dated: Brooklyn, New York                                           NICHOLAS G. GARAUFIS
       September 1^ ,2019                                           United States District Judge
